DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13 and 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining input data; and determining a set of configuration parameters for the at least one data replication operation by applying one or more artificial intelligence techniques to at least a portion of the input data. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when receiving and analyzing an input data based on select criteria and each step can be practically be performed in the mind as a mental step. Nothing in the claim precludes the steps of categorizing and adjusting from being performed in the human mind as mental steps grouping abstract ideas - that is, directed to a judicial exception under Prong 1 of Step 2A. 
Because the claim recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field.	
Though the claim recites by applying one or more artificial intelligence techniques to at least a portion of the input data; performing one or more automated actions based at least in part on the determined set of configuration parameters for the at least one data replication operation; wherein the method is performed by at least one processing device comprising a processor 10coupled to a memory. These additional elements, considered in the context of receiving and analyzing input data as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (server, a user device) to perform generic computer activity, of analyzing data and automating known computing fuctions. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claim 1 is not integrated into a practical application.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The artificial intelligence techniques as recited does not provide any requisite of what the method/system comprises and how its components achieve the automation of known computer techniques. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Claims 2- 12, 14-16 and 18-20 do not include language that would preclude the steps of analyzing and automating known computer techniques, of claim 1 from practically being performed in the human mind, by mathematical formulas, nor with respect to the individual claims.  Further limitations defining the analyzing and automating known computer techniques do not integrate into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The machine learning system as recited does not provide any requisite of what the physical system comprises and how its components achieve the analyzing and automating known computer techniques.

Claims 10-18 are the system claims corresponding to the method claims 1-9 and rejected under the same reasons set forth in connection with the 101 rejection of claims 1-9.
Claim 19-20 are the computer program product claim corresponding to the method claims 1-2 and is rejected under the same reasons set forth in connection with the 101 rejection of claims 1-2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braghin et al. 20210216572 herein Braghin in view of Calo et al. 20140164328 herein Calo.
Per claim 1, Braghin discloses: obtaining input data pertaining to at least one data replication operation; (¶0060; In one example, management layer 80 may provide the functions described below. Resource provisioning 81 provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment… User portal 83 provides access to the cloud computing environment for consumers and system administrators. Service level management 84 provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment 85 provides pre-arrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA;) wherein the method is performed by at least one processing device comprising a processor 10coupled to a memory (¶0063; The intelligent data distribution and replication service 410 may be provided by the computer system/server 12 of FIG. 1. The processing unit 420 may be in communication with memory 430).
Braghin discloses various cloud computing models, powered by machine learning, of service delivery but does not specifically discloses: 5determining a set of configuration parameters for the at least one data replication operation by applying one or more artificial intelligence techniques to at least a portion of the input data; and performing one or more automated actions based at least in part on the determined set of configuration parameters for the at least one data replication operation.
However, Calo discloses: determining a set of configuration parameters for the at least one data replication operation by applying one or more artificial intelligence techniques to at least a portion of the input data; (¶0088; determining a popularity of data objects hosted in the datacenter; (b) determining a number of replicas to be created based on popularity of data objects (e.g., historical  and performing one or more automated actions based at least in part on the determined set of configuration parameters for the at least one data replication operation; (¶0088; and (c) creating replicas of the popular data objects in uncongested nodes (e.g., servers, routers and/or switches) and/or caching the popular data objects at intermediate nodes (e.g., servers, routers and/or switches)).
It would have been obvious to one having ordinary skill tom combine the teachings of Braghin and Calo  because Braghin’s could service combined with Calo’s proactive replication reduces congestion because Calo’s replication reduce/optimizes latency (¶0040).
Per claim 2, Calo discloses: wherein the one or more artificial intelligence techniques comprises a time series stationary stochastic model comprising at least one autoregression and moving average technique and at least one sigmoid function (¶0102; The prediction can be done, for example, by employing such known algorithms as linear regression, ARIMA (autoregressive integrated moving average), and/or Holt-Winters method. Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter. In another example, the new placement information is sent to one or more NDN route controllers for update).
Per claim 3, the combined teachings of Braghin and Calo disclose: wherein applying the one or more artificial intelligence techniques comprises: predicting, for each of multiple candidate configuration parameters, a probability of success if deployed in the at least one data replication operation by processing the configuration 20parameter and the at least a portion of the input data using the at least one autoregression and moving average technique; (Calo: ¶0102; The prediction can be and performing, for each of the multiple candidate configuration parameters, a binary classification by processing the predictions generated by the at least one autoregression and moving average technique using the at least one sigmoid function (¶0070; Some non-limiting examples of supervised learning which may be used with the present technology include … linear classifiers, fisher's linear discriminant, logistic regression, perceptron, support vector machines, quadratic classifiers, k-nearest neighbor, hidden Markov models and boosting; examiner notes that a logistic regression comprises a logistic function which uses or is akin to sigmoid function).
Per claim 4, Calo discloses: building the time series stationary stochastic model by processing historical data pertaining to multiple data replication operations (¶0102; The prediction can be done, for example, by employing such known algorithms as linear regression, ARIMA (autoregressive integrated moving average), and/or Holt-Winters method. Based on the statistics (e.g., prediction of future trends). Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter).
Per claim 5, Calo discloses: wherein processing the historical data pertaining to multiple data replication operations comprises performing statistical analysis of how multiple configuration parameters change over one or more periods of time (¶0038 and ¶0102; The prediction can be done, for example, by employing such known algorithms as linear regression, ARIMA (autoregressive integrated moving average), and/or Holt-Winters method. Based on the statistics (e.g., prediction of 
Per claim 6, Calo discloses: wherein performing the statistical analysis comprises determining a baseline value for each of the multiple configuration parameters (¶0102; The prediction can be done, for example, by employing such known algorithms as linear regression, ARIMA (autoregressive integrated moving average), and/or Holt-Winters method. Based on the statistics (e.g., prediction of future trends). Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter; examiner notes that the baseline is interpreted as the acceptable value or solution).
Per claim 7, Calo discloses: wherein performing the statistical analysis comprises determining one or more trends associated with each of the multiple 10configuration parameters (¶0102; The prediction can be done, for example, by employing such known algorithms as linear regression, ARIMA (autoregressive integrated moving average), and/or Holt-Winters method. Based on the statistics (e.g., prediction of future trends). Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter).
Per claim 8, Calo discloses: wherein performing the statistical analysis comprises determining one or more seasonality patterns associated with each of the multiple configuration parameters (¶0038; NDN replication controller 207 observes the access patterns (e.g., access frequency) of data objects and keeps trend information (e.g., history of access frequency over a certain time period). The NDN replication controller 207 may estimate and predict the future popularity of an object using well 
Per claim 9, Calo discloses: wherein performing the statistical analysis comprises determining variability associated with each of the multiple configuration parameters (¶0102; The prediction can be done, for example, by employing such known algorithms as linear regression, ARIMA (autoregressive integrated moving average), and/or Holt-Winters method. Based on the statistics (e.g., prediction of future trends). Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter; examiner notes that the variability associated is interpreted as the options determined).
Per claim 10, Calo discloses: wherein performing the one or more automated actions comprises arranging the at least one data replication operation in accordance with the determined set of configuration parameters (¶0102;. Based on the statistics (e.g., prediction of future trends). Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter; examiner notes that the arranging is merely a determination of criteria).
Per claim 11, Calo discloses: wherein performing the one or 25more automated actions comprises updating the at least one data replication operation in accordance with the determined set of configuration parameters (¶0102;. Based on the statistics (e.g., prediction of future trends). Based on the statistics (e.g., prediction of future trends), a determination may be made as to how many replicas of each data object should be created, then the replicated data objects are placed at less congested areas in the datacenter).
Claim 13 is the CRM claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 14 is the CRM claim corresponding to the method claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.
Claim 15 is the CRM claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.
Claim 17 is the apparatus claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.
Claim 18 is the apparatus claim corresponding to the method claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.
Claim 19 is the apparatus claim corresponding to the method claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.
Claim 20 is the apparatus claim corresponding to the method claim 10 and is rejected under the same reasons set forth in connection with the rejection of claim 10.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braghin et al. 20210216572 herein Braghin and Calo et al. 20140164328 herein Calo in view Towress 20170161758 herein Towress.
Per claim 12, the combined teachings of Bragin and Calo do not specifically disclose:  wherein performing the one or more automated actions comprises displaying, via at least one graphical user interface, one or more configuration parameter changes recommended for the at least one data replication operation.
However, Towress discloses: wherein performing the one or more automated actions comprises displaying, via at least one graphical user interface, one or more configuration parameter changes recommended for the at least one data replication operation (¶0045; client computing device 102 can be coupled to a display device that presents a detailed graphical user interface (GUI) with 
It would have been obvious to one having ordinary skill tom combine the teachings of Braghin, Calo and Towress because Towress’s GUI and user selectable choices allows the user to optimize its objectives and provide risk management (¶0017).

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138